United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1743
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Matthew Jay Garcia

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the District of North Dakota - Eastern
                                   ____________

                          Submitted: December 22, 2021
                           Filed: December 28, 2021
                                 [Unpublished]
                                 ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Matthew Garcia appeals after the district court1 revoked his supervised release
and sentenced him to 12 months in prison and 12 months of supervised release. His

      1
       The Honorable Peter D. Welte, Chief Judge, United States District Court for
the District of North Dakota.
counsel has moved for leave to withdraw, and has filed a brief challenging the
sentence.

       After careful review of the record, we conclude that the district court did not
abuse its discretion in sentencing Garcia. The sentence was within the advisory
Guidelines range, and below the statutory limit, see 18 U.S.C. § 3583(e)(3)
(maximum revocation prison term is 5 years for Class A felony); 21 U.S.C.
§ 841(b)(1)(A) (maximum supervised release term is life). It properly considered the
sentencing factors and did not commit a clear error of judgment in weighing them.
See United States v. Miller, 557 F.3d 910, 915-18 (8th Cir. 2009); see also United
States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004).

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________




                                         -2-